*736MEMORANDUM ***
Amarjit Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) summaryaffirmance of an Immigration Judge’s (“IJ”) denial of his applications for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding. The IJ offered specific, cogent reasons for her findings based on internal inconsistencies within petitioner’s testimony and inconsistencies between petitioner’s testimony and his declaration going to the heart of his asylum claim, including regarding petitioner’s arrests and his political involvement and his brother’s arrests and political activities. See id. at 1043.
Because petitioner failed to show that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).
In addition, substantial evidence also supports the denial of relief under CAT. See id. at 1157.
PETITION FOR REVIEW DENIED.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.